Case 5:19-cv-02223-RGK-SHK Document 11 Filed 06/01/20 Page 1of2 Page ID#:41

1 |} HANNA RHEE OF BLACK PATIENTS MATTER
1887 Whitney Mesa Dr, Ste. 1919

Henderson, NV 89014

3 || (910) 707-3660
BLACK.PATIENTS.MATTER@GMAIL.COM

5 || Pro Se

6

7 IN THE UNITED STATES DISTRICT COURT

8 OF THE CENTRAL DISTRICT OF CALIFORNIA

 

5:19-cv-02223-RGK-SHK
10 |} HANNA RHEE OF BLACK PATIENTS MATTER

 

PLAINTIFF RESPONSE TO
ll Plaintiff JUDGE'S ORDER SHOW CAUSE
WHY NOT DISMISSED FOR
12 FAILURE TO PROSECUTE
13 v. Date: TBD
14 Time: TBD
Courtroom: TBD
is || DEV APPANNAGARI GNANDEV Magistrate Judge Shashi H. Kewalramani
16 Defendant Trial Date: TBD
17 Action filed: June 1, 2020
18

i9 || Dear Your Honor Magistrate Judge Kewalramani,

20 Plaintiff sincerely apologizes for failing to prosecute the Defendant as it is the

21 ||Plaintiffs responsibility to move the litigation forward and to prosecute this action in

22 |jaccordance with federal and local rules of civil procedure. Not knowing the rules nor

23 ||the availability of Pro Se Clinics is no reason for her to break them. Plaintiff and the

24 ||African American patient community have been overwhelmed with the unprecedented

25 |ICOVID-19 epidemic in the loss of key legal consultants in their community.

26 Yes, Plaintiff wishes to continue pursuing this action, and will comply with the rules.

27 ||In the coming hours, Plaintiff will be taking action in response to Defendant's failure to

28 1

 

Response to Judge's Order Failure to Prosecute (5:19-cv-02223-RGK-SHK)

 

 

 

 
Case 5:19-cv-02223-RGK-SHK Document 11 Filed 06/01/20 Page 2of2 Page ID #:42

1 |\respond by filing the appropriate documents despite lockdowns and curfews in response

2 |Ito the death of George Floyd.

DATED: June 01, 2020 ; 4
6 oe

7 anna Rhee of Black Patients Matter

8 Plaintiff, Pro se

10
11
12
13
14

15

ra
a

18
19
20

21

28 2

 

Response to Judge's Order Failure to Prosecute (5:19-cv-02223-RGK-SHK)

 

‘Add Page

 

 

 

 

 
